Citation Nr: 0520072	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  96-41 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for diabetes 
mellitus.  In March 2003, the veteran appeared at a hearing 
held at the RO before the undersigned.  The issue was 
remanded in a November 2003 Board decision.

As noted in that decision, the veteran's diabetes claim was 
previously denied by the Board as not well grounded in a 
January 2000 decision, but the Board is considering the claim 
on the merits, without requiring new and material evidence, 
pursuant to section 7(b) of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  Diabetes mellitus was not present in service, or until 
several years thereafter, and is not due to any events in 
service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders, including service medical records; VA and 
private medical treatment records dated from 1975 to 2003; 
letters from private physicians dated in 1983 and from 2000 
to 2003; VA examination reports dated in 1999 and 2004; 
written statements from the veteran and on his behalf; and 
medical literature on the subject of diabetes mellitus 
submitted by the veteran, as well as testimony provided 
before the Travel Board hearing in March 2003.    

Service medical records show that on an evaluation of a 
varicocele in March 1971, the veteran's penis was noted to be 
normal.  On a medical history questionnaire completed in 
January 1972, the veteran responded "no" to whether he had 
diabetes.  Listed as subparts of that question were whether 
he had to urinate more than 6 times per day (to which he 
responded "yes"); whether he was thirsty much of the time 
("no"); and whether his mouth frequently became dry 
("no").  An examination conducted in March 1972 included a 
urinalysis which was negative for sugar.  Later in March 
1972, he complained of burning in the eyes, thought to be 
conjunctivitis; no complaint of blurred vision was reported.  
In April 1972, a redundant foreskin was noted.  In May 1972 
he reported trouble getting to sleep and feeling tired during 
the day.  

A medical history was obtained in connection with the 
veteran's separation examination in March 1973.  The veteran 
responded to a series of questions as to whether he had now, 
or had ever had, any of the symptoms on the list.  On the 
reverse side of the form, an explanation of positive 
responses was provided.  The veteran reported he had not had 
eye trouble.  Frequent or painful urination was attributed to 
gallstones.  Recent gain or loss of weight was attributed to 
eating.  He said he had experienced "car, train, sea or air 
sickness" only once.  The positive response to "frequent 
trouble sleeping" was explained as having been of a month's 
duration.  On the separation examination in March 1973, 
urinalysis was reported to be negative for sugar.

After service, the veteran was hospitalized in a VA facility 
in February 1975, during which time he underwent a 
circumcision for phimosis of the penis.  He had had long 
folded skin over the penis for years.  

Records also show the veteran was hospitalized in Lee County 
Hospital on three occasions from 1977 to 1979.  In May 1977, 
he was admitted with a history consistent with ureteral 
colic, and a large varicocele.  Urinalysis was normal.  The 
veteran's genitalia were normal, although he had a scar in 
the midshaft of the penis at the site of an attempted 
circumcision in the past.  A cystoscopy disclosed 
prostatitis.  The 1978 hospitalization was for sinusitis, and 
disclosed no pertinent findings.  

In August 1979, the veteran was seen by a private physician, 
Dr. G. Montgomery, with complaints including polyuria 
(excessive secretion of urine), polydipsia (excessive 
thirst), polyphagia (excessive eating), and a 15-pound weight 
loss over the past week.  His mother and an aunt had adult 
onset diabetes mellitus.  Laboratory studies showed 
glucosuria and blood glucose of 357.  The veteran was 
admitted to Lee County Hospital for evaluation and treatment 
of these symptoms, as well as severe phimosis and 
prostatitis.  The admission physical was essentially normal 
except for the genitalia, which disclosed marked prostatitis 
and phimosis, and a scar from a previous attempted 
circumcision.  The veteran was started on diet, diabetic 
education, and insulin.  The discharge diagnoses were 
diabetes, new onset, and phimosis.  

Subsequent VA and private medical records show the continued 
presence of insulin-dependent diabetes mellitus.  

On the report of a VA examination in April 1999, the examiner 
wrote that the claims file had been reviewed.  The examiner 
observed that there was mention of some problem with 
increased urination in 1971, but without significant 
findings.  He was not treated for diabetes at that time.  He 
said he had had no visual problems.  The diagnosis was 
insulin-dependent diabetes mellitus with peripheral 
neuropathy.  As an addendum, the examiner noted that 
according to the veteran, he had symptoms of diabetes in 
1971, but his treatment did not begin until 1977.  

According to a September 2000 letter from R. Patton, M.D., he 
had first seen the veteran in August 1979, at which time a 
diagnosis of clinical diabetes had been made.  The veteran 
was obviously diabetic at that time, but there was really no 
way he could state that diabetes had begun in service, 
although it could begin years before its presentation.  He 
reviewed the military records, and indicated that they did 
not contain documentation of diabetes which would have 
necessitated laboratory work.

A VA nurse practitioner's note dated in July 2001 related 
that the veteran was seen in the diabetic clinic for follow-
up of diabetes.  He had been clinically diagnosed in 1979, 
but shared documents from service dating back to January, 
March, and May 1972 that revealed symptoms of diabetes 
(polyuria, blurred vision, and listlessness).  She noted that 
there was no documentation of blood work in 1972 but observed 
that Type 2 diabetes mellitus occurs gradually over years 
before the clinical diagnosis.  

G. Montgomery, Jr., M.D., a urologist, wrote, in December 
2002, that in August 1979, the veteran had to have a repeat 
circumcision for phimosis.  He had previously undergone 
circumcision at a VA facility in February 1975.  He wrote 
that it was "believed that this was brought about by his 
diabetes mellitus and that he probably had diabetes while in 
the service.  Phimosis is one symptom of a long-standing 
diagnosis of diabetes mellitus.  This phimosis gradually 
increases in severity from onset to the time that it causes 
problems.  He most likely suffered from phimosis while on 
active duty."  The text of this record was also transcribed 
in a VA outpatient note dated in January 2003.  

Dr. Patton wrote again, in February 2003, stating that the 
symptoms of early diabetes are variable and may consist of 
increased hunger, increased thirst, weight loss, frequent 
urination, rashes, and increased appetite.  Documentation 
would be made by glucose determinations and documentations of 
glucose in the urine.  

In May 2004, a VA examination was performed by an examiner 
who reviewed the claims file.  The veteran said he had been 
told he had sugar in his urine in 1972 or 1973.  The examiner 
noted that two in-service tests, in February 1972 and July 
1973, showed urine to be negative for sugar.  The examiner 
concluded that the veteran's urine was negative for sugar 
while he was on active duty, and, therefore, there was no 
evidence that his diabetes began in the military and it was 
not at least as likely as not that the diabetes mellitus was 
related to service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

In general, a grant of service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999).

The evidence shows that diabetes mellitus was initially 
diagnosed in August 1979, at which time the veteran was 
started on diet, diabetic education, and insulin.  Subsequent 
VA and private medical records show the continued presence of 
insulin-dependent diabetes mellitus.  Thus, the veteran has 
satisfied the first element of current disability.  As to the 
third element, diabetes mellitus is a chronic disease (see 
38 C.F.R. § 3.309(a)), and, as such, if a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time 
(as distinguished from merely isolated findings) is shown in 
service (or within a year thereafter), the veteran need not 
separately show a nexus to the current disability.  See 
38 C.F.R. § 3.303(b).  

With respect to the remaining element, evidence of service 
incurrence, as noted above, service medical records do not 
show diabetes mellitus in service, and reported urinalyses 
were negative.  

The veteran contends that he suffered from symptoms of 
diabetes mellitus during service, although it went 
undiagnosed until after service, due to the fact that the 
military did not have the necessary testing equipment.  He 
contends that diabetes mellitus can begin years before 
clinical presentation.  He states that specialists have told 
him that he had latent diabetes mellitus in service, and it 
did not become overt until later.  He states that service 
medical records show blurred vision and burning in the eyes 
in March 1972, trouble getting to sleep and feeling tired 
during the day in March 1972, and urinating mostly at night, 
which he feels are evidence of early diabetes mellitus.  He 
contends that the phimosis for which he was hospitalized in a 
VA facility in 1975, was a symptom of uncontrolled diabetes.  
At his hearing, he testified that he began drinking a lot of 
water and urinating at night during service.  He also had 
blurred vision, and was tired all the time.  He said that he 
had every symptom of diabetes while he was in service.  

While the veteran is competent to provide testimony as to 
observable symptoms, such as increased urination or fatigue, 
as a layman, he is not competent to attribute such symptoms 
to a specific medical condition, i.e., diabetes mellitus.  
Such a determination requires medical expertise.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In support of his contentions, he has submitted medical 
literature, primarily addressing the methodologies used in 
the diagnosis of diabetes mellitus.  Under certain 
circumstances, where medical treatise evidence discusses 
generic relationships with a degree of certainty, under the 
facts of a specific case, that evidence can serve as a 
medical nexus.  See Hensley v. West, 212 F.3d 1255, 1265 
(2000); Wallin v. West, 11 Vet. App. 509, 514 (1998).  
However, these numerous articles do not suggest that symptoms 
such as blurred vision, urinating at night, and fatigue are 
diagnostic of diabetes mellitus.  Instead, the literature 
stresses the importance of laboratory studies in the 
diagnosis of diabetes mellitus, as well as pre-diabetic 
conditions.  

The veteran also contends, in essence, that the military did 
not provide the proper diagnostic tests, such as a glucose 
tolerance test, to determine whether or not he had diabetes 
mellitus in service, rather than the less specific 
urinalysis.  Nevertheless, the normal findings obtained on 
these tests do not support the veteran's claim and provide 
evidence against this claim.  As to the separation medical 
history, at the time, the symptoms which the veteran now 
feels are indicative of diabetes mellitus were attributed to 
other causes.  

Alternatively, the veteran states that he did have a test in 
service showing high blood sugar, as well as a urinalysis 
showing sugar in the urine, but that these tests were 
dismissed by the medic because he had recently eaten.  
However, this contention is not probative, because the 
veteran lacks the medical expertise necessary to reliably 
relay such information.  See Robinette v. Brown, 8 Vet. App. 
69 (1995) ("the connection between the layman's account, 
filtered as it was through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Added to this is the fact that he is recalling events that 
occurred 30 years earlier.  Moreover, the first time the 
veteran raised this contention was in approximately 2004.    

In evaluating the probative value of competent medical 
evidence, it is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In assessing the probative value of the medical evidence, on 
the report of a VA examination in April 1999, the examiner 
stated that according to the veteran, he had symptoms of 
diabetes in 1971, but his treatment did not begin until 1977.  
However, evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence. . . [and] a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, the mere recording of the veteran's reported medical 
history does not constitute competent medical evidence.  

With respect to the July 2001 VA outpatient treatment note, 
referring to service documents that purportedly revealed 
symptoms of diabetes (polyuria, blurred vision, and 
listlessness), the provider noted that there was no 
documentation of blood work in 1972 but observed that Type 2 
diabetes mellitus occurs gradually over years before the 
clinical diagnosis.  However, for the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, as 
distinguished from merely isolated findings. 38 C.F.R. § 
3.303(b) (1999).   

According to Dr. Patton's two statements, the presence of 
diabetes mellitus must be established by laboratory findings.  
He also reviewed the military records, but observed that 
diagnosis required blood and urine glucose findings.  This 
conclusion is also more consistent with the medical 
literature provided by the veteran.   

As to Dr. Montgomery's December 2002 statement, to the effect 
that the veteran probably had diabetes while in the service, 
it must be contrasted with his own previous records of the 
veteran's hospitalizations in Lee County Hospital from 1977 
to 1979, when he was the attending physician.  In particular, 
in May 1977, urinalysis and genitalia were normal (except for 
a scar).  Neither at that time nor during the 1979 
hospitalization was there any suggestion of service onset of 
symptoms; indeed, the final diagnosis in August 1979 was 
diabetes, new onset.  

In May 2004, a VA examiner concluded that the veteran's urine 
was negative for sugar while he was on active duty, and, 
therefore, there was no evidence that his diabetes began in 
the military and it was "not at least as likely as not" 
that the diabetes mellitus was related to service.  Neither 
the Board nor the veteran possesses the necessary medical 
expertise to question the medical conclusion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).   

The Board finds this opinion to be the most probative, since 
it is based on an accurate history, as documented in the 
record.  The weight of the evidence establishes that diabetes 
mellitus began more than one year after service and was not 
caused by any incident of service.  Therefore, the Board 
finds that the disease was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The notice must:  (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA also requires VA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  

In March 2003, the veteran was provided a letter informing 
him of the change in the law resulting from the VCAA.  
Although this letter was sent to the veteran after the 2001 
rating decision on appeal, the veteran has had proper notice 
since then, and there is no indication of any resulting 
prejudice to the veteran.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The March 2003 letter informed the veteran 
of the evidence necessary to substantiate his service 
connection claim, and of his and VA's respective obligations 
to obtain specified different types of evidence.  Additional 
information was provided in the March 2001 rating decision, 
the November 2001 statement of the case, an April 2004 letter 
informing the veteran of the actions taken so far, and the 
evidence still required to substantiate his claim, and in the 
January 2005 supplemental statement of the case.  The April 
2004 letter specifically requested that the veteran provide 
any additional evidence or information pertaining to his 
claim.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Private and 
VA treatment records have been received, and an examination 
was provided.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met and that 
any deficiency of notice or of the duty to assist constitutes 
merely harmless error.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Mayfield, supra; Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


